IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION ONE

THE STATE OF WASHINGTON,                          )       No. 81296-3-I
                                                  )
                             Respondent,          )
                                                  )
                    v.                            )       UNPUBLISHED OPINION
                                                  )
HAROLD CHARLES BALLARD,                           )
                                                  )
                             Appellant.           )

         BOWMAN, J. — Harold Charles Ballard argues the court improperly

rejected the parties’ agreed recommendation for a drug offender sentencing

alternative (DOSA). Because the trial court properly exercised its discretion to

sentence Ballard to a standard-range sentence, the court did not err. But we

remand for the trial court to recalculate Ballard’s offender score and resentence

him considering our Supreme Court’s decision in State v. Blake, 197 Wn.2d 170,

481 P.3d 521 (2021).

                                             FACTS

         Police observed Ballard punch his girlfriend Mekisha McKenna outside a

motel room. McKenna fell backward into the room with Ballard on top of her.

McKenna yelled “ ‘No, stop.’ ” When police approached and detained Ballard, he

said, “ ‘No, Keisha . . . tell them it didn’t happen.’ ” McKenna replied, “ ‘You hit

me.’ ”




         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81296-3-I/2


       The State charged Ballard with domestic violence felony violation of a no-

contact order, as well as second degree assault and tampering with a witness

with domestic violence designations. All three counts included the aggravating

factor that the domestic violence offenses were part of an ongoing pattern of

abuse. After plea negotiations, Ballard pleaded guilty to only third degree

domestic violence assault with no aggravating factor.

       As part of the plea agreement, the parties jointly recommended a prison-

based DOSA. The parties argued the DOSA was appropriate because the

“incident was heavily affected by substance abuse.” Aside from DOSA

substance use disorder treatment, Ballard agreed to enter and complete a

separate domestic violence treatment program “such as Moral Reconation

Therapy [(MRT)] or Thinking for a Change.”

       The trial court accepted Ballard’s plea but rejected the DOSA

recommendation. The court reasoned:

       I really respect the plea bargaining in this case, but I will point out
       that the plea here was a big reduction from the original charges to
       begin with, and I just do not feel bound by the party’s [sic]
       agreement to impose a prison-based DOSA, nor do I believe it
       would serve community safety. Nor do I believe it’s a frugal or
       efficient use of state resources.

Instead, the court imposed a low-end standard-range sentence of 22 months

based on Ballard’s offender score of 6. Ballard appeals.

                                     ANALYSIS

DOSA

       Ballard claims the sentencing court “relied on untenable bases to

categorically reject the DOSA sentence.” We disagree.



                                          2
No. 81296-3-I/3


       The DOSA program authorizes trial judges to sentence eligible drug users

to reduced confinement time in exchange for their participation in substance use

disorder treatment and increased supervision to assist in recovery from addiction.

State v. Grayson, 154 Wn.2d 333, 337, 111 P.3d 1183 (2005); see RCW

9.94A.660. A defendant is not entitled to a DOSA but “is entitled to ask the trial

court to consider such a sentence and to have the alternative actually

considered.” Grayson, 154 Wn.2d at 342. Generally, a trial judge's decision

whether to grant a DOSA is not reviewable. State v. Lemke, 7 Wn. App. 2d 23,

27, 434 P.3d 551 (2018). But a defendant may seek appellate review “if the trial

court refused to exercise discretion at all or relied on an impermissible basis in

making the decision.” Lemke, 7 Wn. App. 2d at 27. When a defendant requests

a sentencing alternative authorized by statute, the court’s categorical failure to

consider the request is an abuse of discretion and reversible error. Grayson, 154

Wn.2d at 342.

       Ballard challenges his sentence as a categorical denial of his request for a

DOSA on two grounds. First, Ballard argues that the trial court refused his

request for a DOSA because his offense did not involve drug use.1 In support of

his claim, he points to the court’s statement during sentencing that “there’s

nothing in this record that indicates that drugs had — or drug use or alcohol use,

or really any substance, had anything to do with this.” But Ballard takes the

court’s comment out of context. The trial court did not determine Ballard was

ineligible for a DOSA because the offense was not drug related. Instead, the


       1
        Conviction on a drug related offense is not required for DOSA eligibility. See RCW
9.94A.660(1).


                                              3
No. 81296-3-I/4


court cited the lack of drug use as one factor it considered in an assessment of

whether Ballard would benefit from a DOSA sentence.

      The court concluded Ballard would not benefit from a DOSA sentence

because substance use disorder treatment would not adequately address

Ballard’s domestic violence issues as evidenced by his significant history of

domestic violence related crimes. The trial court noted:

      [T]here are a lot of people with substance abuse and alcohol issues
      who do not come before us ever for domestic violence issues. If
      Mr. Ballard has a drug issue, and I’m not arguing with you about
      that, it’s accompanying an ongoing domestic violence issue that
      has never been addressed.

After considering Ballard’s five prior domestic violence convictions and 10 no-

contact orders issued to protect six different women from him, the court

concluded that Ballard had received a significant reduction in his sentence as a

result of his plea bargain and a DOSA would not serve community safety or be

an efficient use of resources. This was not an abuse of discretion.

      Second, Ballard contends the court “categorically denied the DOSA based

on matters outside the record and on ground that the contemplated legislatively-

authorized treatment program was useless.” He claims the trial court “deemed

the DOSA program unavailable for persons whose other class of offenses,

besides drug crimes, were domestic violence crimes, which the court believed

the Department of Corrections did not have programs to treat.”

      Ballard compares his case to Grayson. In that case, the trial court refused

a DOSA because it believed the program was underfunded and a DOSA would

lead to a shortened sentence without treatment. Grayson, 154 Wn2d. at 337.




                                        4
No. 81296-3-I/5


Our Supreme Court concluded it was reversible error for a trial court to

“categorically refuse[ ] to consider a statutorily authorized sentencing alternative.”

Grayson, 154 Wn.2d at 342. According to Ballard, the court sentencing him

relied on similarly flawed reasoning and “deemed the DOSA program impotent

despite the legislature’s establishment of this alternative sentencing scheme.”

We disagree.

       Here, the trial court questioned the effectiveness of certain domestic

violence treatment programs proposed by the parties as a condition of sentence

separate from DOSA substance use disorder treatment. The court commented

that “MRT or Thinking for a Change is completely not evidence-based” and

“[t]here is absolutely no evidence that either one of those programs has any

effect whatsoever on domestic violence offenders.” But unlike the trial court in

Grayson, the court’s critique was not of the usefulness of the DOSA program

itself, but whether the specific domestic violence programs recommended in

addition to the DOSA substance use disorder treatment would benefit Ballard

and the community. Nor did the court suggest it would not grant a DOSA

sentence for any defendant charged with domestic violence crimes. Indeed,

while the court expressed doubt about the programs recommended by the

parties, it also recognized that “[t]here is a lot of competent evidence out there

that an appropriate domestic violence batterer’s treatment program would have

an effect, but it doesn’t look as though Mr. Ballard’s attended one yet.”

       The court did not categorically deny Ballard’s request for a DOSA

sentence. We affirm his standard-range sentence.




                                          5
No. 81296-3-I/6


Offender Score Calculation

       The trial court sentenced Ballard based on an offender score of 6. The

score included 1 point for felony drug possession in violation of the uniform

controlled substances act, chapter 69.50 RCW. After our Supreme Court held

the strict liability drug possession statute RCW 69.50.4013(1) unconstitutional

and void in Blake, Ballard moved to assign additional error to the calculation of

his offender score and resulting sentence. See Blake, 197 Wn.2d at 195. A

commissioner of this court granted the motion and the State responded. The

State concedes that because the Supreme Court denied its motion to reconsider

the retroactive effect of Blake, the court must resentence Ballard with a corrected

offender score.

       We affirm the trial court’s standard-range sentence for third degree

domestic violence assault but remand for recalculation of Ballard’s offender score

and resentencing.




WE CONCUR:




                                         6